DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinomiya (US 2018/0149602 A1) in view of Weiss (US 2010/0118027 A1).

Regarding claims 1 and 11, Shinomiya discloses an inspection device and method (Figs.3 and 4), including:
a) a ray source 2 that irradiates an object 10 to be inspected with an energy ray 4a, the object 10 including a first member 8 and a second member 12 and a boundary S2 extending between the first member 8 and the second member 12;
b) a detection unit 3 that detects an energy ray having passed through the object 10;
c) a displacement mechanism 20 that sets a relative position of the object 10 and the ray source 2 by displacing at least one of the object 10 and the ray source 2 in relation to the other of the object 10 and the ray source 2 (pars.0070-0071 and 0078);
d) an internal image generation unit 33 that generates an internal image of the object 10 based on a detection amount distribution of the energy ray detected by the detection unit 3; and
e) a control unit 32 that controls the displacement mechanism based on a position of the boundary S2 (pars.0101, 0105-0108 and 0128 specify the necessity of including all of the second member 12 and part of the first member 8 in the region of interest, with the central ray CE of the source being parallel to the boundary S2 and passing through the first member 8:  Figs.3 and 4).

Shinomiya does not specifically disclose using the internal image for controlling the claimed displacement of the object relative to the source and detector based on the boundary acquired from the detection amount distribution of the energy ray through the boundary, as is now claimed.
However, Shinomiya repeatedly emphasizes the importance of having the central ray CE of the x-ray beam pass through the first member 8, where the central ray CE forms the lower boundary of the target inspection region 3b, passing through the first member 8, and expressly includes the boundary S2 and the full depth of the second member 12 (pars.0127 and 0130).  In this manner, the entire second member 12 is imaged, and no x-rays may pass through parallel to the surface S2 and/or parallel to layers of the wound second member 12, thus avoiding false detections of defects (pars.0102-0103).
Therefore, it is critical to the invention of Shinomiya that the boundary S2 is positioned above the central ray CE of the x-ray beam such that the central beam passes through the first member 8 to avoid false readings.  Such criticality suggests that there must be some means of alignment.  Shinomiya does not disclose using an internal image for performing this alignment, as is now claimed.

Shinomiya does teach using an internal image to measure the thickness of the second member (par.0250 and Fig.17).  Specifically,  Shinomiya performs automated determination of the thickness 12Fa of the second member 12 from image data from detector 3.  The skilled artisan recognizes that the thickness 12Fa is necessarily determined by a difference between the absorption of air above the second member 12, the absorption of the second member 12, and the absorption of the first member 8, the boundary between the two being the boundary S2.  The determination of the thickness 12Fa then determines how much the object is rotated between images.  Therefore, Shinomiya suggests that an internal image is used for at least one sort of positional alignment.
Therefore, the difference between Shinomiya and the claimed invention is that Shinomiya determines an inspection orientation of the object based indirectly, rather than expressly, on the position of the boundary S2 in an internal image, as is now required by the claims.

Weiss teaches the practice of using one or more internal images (Figs.4 and 5) of an object 21 for controlling the displacement (via mechanism 28) of the object 21 for optimal alignment with the x-ray source 22 (par.0090).  In this manner, optimal positioning is achieved since the actual view of the ray source 22 and detector 23 is used.

It would have been obvious to one of ordinary skill in the art at the time of the invention for Shinomiya to use the position of the boundary acquired from the detection amount distribution of the energy ray through the boundary of the object detected by the detection unit for controlling the alignment between the object and the ray source, as suggested by Weiss, in order to provide precise alignment for higher quality imaging of the region of interest, given the criticality in Shinomiya of the position of the boundary S2 relative to the central ray CE (pars.0102-0103 and 0127), and the fact that Shinomiya uses an internal image for determining other positioning factors.

With respect to claim 20, Shinomiya does disclose an inspection device that acquires an internal image of the object to be inspected.
However, Shinomiya does not specifically disclose the evaluation and results of the inspection of the object.
Weiss teaches the routine practice of identifying a defect more precisely by comparing the acquired internal image with a reference image (par.0074).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shinomiya to improve defect detection by comparing the internal image with a reference image, as taught by Weiss and recognized in the art.
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinomiya and Weiss, as applied to claim 20 above, in view of Watanabe (US 2013/0083896 A1).
With respect to claim 21, the prior art combination of Shinomiya and Weiss does not specifically teach inspection steps beyond alignment and defect identification.
Watanabe teaches the common practice of reprocessing the object (S107, par.0257) based on a comparison result between measured data and reference data (S104).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shinomiya to determine whether the object requires reprocessing, and then to reprocess the object in the event that the object requires reprocessing, as taught by Watanabe, in order to improve quality control.

With respect to claim 22, Watanabe does not specifically disclose that the reprocessing includes removing a defective area of the object.  However, Watanabe does teach that the defective object may be reparable (S106) and if so, it is subject to repair (S107).
The skilled artisan appreciates the fact that reprocessing a defective object may include something as simple as smoothing a rough edge to reforming portions of the object.  The skilled artisan further recognizes that it is often preferable to remove a defective portion instead of scrapping the entire object wherever possible due to the costs of the material and processing steps invested in the object by the time it reaches the inspection station.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Shinomiya to reprocess the object by removing a defective area of the object as a cost-effective means of reprocessing a defective object, where applicable, as suggested by Watanabe and as understood in the art.

Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 2 and 12, the prior art neither teaches nor reasonably suggests the additional limitation of controlling the displacement mechanism in order to obtain a positional relationship where only a first member of the object is detected by the detection unit, where the object is configured with a first member and a second member, where the second member has an absorption coefficient different from the first member, as required by the combination as claimed in each claim.
Shinomiya images an inspection region 3b that specifically includes a portion of the spindle 8 in addition to the roll of material 12 and teaches against positioning the object with respect to the source such that only the second member is imaged.  In this way, an intensity peak associated with an unattenuated ray passing between layers of the wound separator is avoided (pars.0101, 0105-0108 and 0128-0130; Figs.3-4).
Claims 6-9 and 16-19 are objected to by virtue of their respective dependencies.


With respect to claims 3 and 13, the prior art neither teaches nor reasonably suggests the additional limitation of controlling the displacement mechanism in order to obtain a positional relationship in which part of the energy ray from the x-ray source propagates along a boundary between a first member and a second member configuring the object, the second member having a different absorption coefficient from the first member, as required by the combination as claimed in each claim.
Shinomiya teaches a similar arrangement (Figs.3 and 4); however, there are no rays that propagate along the boundary between the first member 12 and the second member 8.  The central ray CE is deliberately placed below the boundary S2 in order to avoid an intensity peak related to unattenuated x-rays passing between the layers (pars.0101, 0105-0108 and 0127-0130), thus all rays that pass through the boundary do so at an angle with respect to the boundary.
Claims 4, 5, 14 and 15 are allowed by virtue of their respective dependencies.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been fully considered but are not persuasive.  Applicants argue that Shinomiya does not displace the object based on the position of the boundary S2 in an internal image (“…position of the boundary acquired from the detection amount distribution of the energy ray through the boundary of the object detected by the detection unit.”), and that Weiss fails to remedy the deficiency.  The Examiner respectfully disagrees.

As outlined in the above rejection, Shinomiya places great criticality on having the target inspection region 3b established on one side by the central ray CE of the x-ray beam passing through the first member 8 directly below the boundary S2 between the first member 8 and the second member 12 (pars.0102-0103, 0127 and 0130).
Shinomiya also teaches the use of internal images for determining certain positioning criteria based on the thickness 12Fa of the second member 12 (par.0250 and Fig.17).  As the skilled artisan recognizes, identification of the boundary S2 plays a role in this automated determination, since it is the air/second member 12 absorption boundary, and the second member 12/first member 8 absorption boundary (S2) that defines the thickness 12Fa.
Weiss teaches the practice of using internal images of the object for optimal alignment for subsequent inspection imaging.
The skilled artisan, when starting with Shinomiya and the importance of having the boundary S2 located above the central ray CE of the x-ray beam (pars.0102, 0103, 0127 and 0130), would find it well within the realm of routine experimentation, to use the teachings of Weiss to have Shinomiya position the object relative to the source based on the position of the boundary acquired from the detection amount distribution of the energy ray through the boundary (internal image) with a reasonable expectation of success, particularly since Shinomiya already suggests such a capability in a similar capacity (par.0250).

For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884